Exhibit 99 For Immediate Release Five Star Products, Inc. Reports First Quarter Results NEW YORK, May 15, 2008 Five Star Products, Inc. (OTC Bulletin Board: FSPX.OB - News), a leading distributor of paint sundry and hardware products in the Northeast and Middle-Atlantic states, today announced its revenue of $31.5 million for the three months ended March 31, 2008, a 5.4% increase over the $29.9 million reported for the three months ended March 31, 2007.Net income (loss) was $(707,000) for the three months ended March 31, 2008, $(0.04) per basic and diluted share, compared to net income of $460,000, $.03 per basic and diluted share, for the three months ended March 31, 2007.The results for the three months ended March 31, 2008 include a non-cash charge related to the resignation of S. Leslie Flegel, the former Chairman of the Board on March 25, 2008.The Company reported that results for the three months ended March 31, 2008 included the contribution from the Right-Way Dealer Warehouse, Inc. business which was acquired on April 5, 2007. Adjusted EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization), as stated before stock compensation expense of $100,000, and a non-cash charge related to the resignation of the Chairman of $1,096,000, was $933,000, as compared to $1,284,000 which is before a stock compensation expense of $42,000, for the three months ended March 31, 2007. About Five Star Products, Inc. Five Star Products, Inc. (OTC Bulletin Board: FSPX.OB - News) is engaged in the wholesale distribution of paint sundry and hardware products in the Northeast and Middle-Atlantic states with particular strength in the greater New
